Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John C. Garvey on February 3, 2022.
The application has been amended as follows: 
In the Amendment filed on 12/21/2021:

Claim 1, line 16, after “position” insert --,--,
Claim 1, line 19, after “body fixer is” insert –rotationally--,
Claim 1, line 19, replace “a coupling” by –the coupling--;

Claim 8, line 3, before “the first door” insert –the coupling bracket provided at--;

Claim 12, line 2, after “and” insert –the coupling bracket provided at--;

Claim 15, line 12, replace “at least one of the pivot bars and the first door” by –the pivot bar--.
Allowable Subject Matter
Claims 1, 3-8, and 10-20 are allowed. Claims 3-8, and 10-20 have been renumbered as 2-7, and 8-18, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in, (i) Claim 1 of wherein the second locking member comprises  a locking body defining an exterior, and wherein the locking body has a front surface formed with the locking hole, and has a rear surface on which a locking body fixer is rotationally installed on at least one of the pivot bar and the coupling bracket provided at the first door; (ii) Claim 15 of the lock comprising: a first locking member coupled to the first door, the first locking member including a projection and an extension extending further than the projection in a radial direction; and a second locking member coupled to the pivot bar to lock or unlock the first locking member, the second locking member having a locking hole configured to receive the projection and the extension to lock the pivot bar in position, the second locking member comprising a locking body rotationally coupled to the pivot bar, the locking body having a locking body fixer arranged on the locking body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
February 3, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637